By the Court.

Nisbet,.. J.
delivering the opinion.
[1.] The motion to dismiss must prevail. A writ of error does not lie after a voluntary non-suit. This is not an open question with this Court, and if it was, we would, upon authority and principle, be compelled so to decide. The non-suit in this case was voluntary — it was granted upon the volunteer application of the plaintiff. It was his act. The case is out of Court by the plaintiff’s motion. There was no necessity, whatever, for the *208non-suit, because the Court permitted him to amend and proceed with his cause. He thought proper not to avail himself of the privilege of amending, but, in the language of the bill, preferred, a non-suit. He now wants this Court not only to review the preceding decision of the Court as to the evidence, but to correct the wrong he has done himself by dismissing his suit, by re-instating his case.
We are not here to correct errors of parties in managing,their causes, but errors of the Court in its judgments. Mott vs. Hill, adm'r, 7 Geo. R. 79. Dannelly vs. Speer, 7 Geo. R. 227.